DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III. Election was made without traverse in the reply filed on February 10, 2021.
Applicant’s election without traverse of claims 1-12 in the reply filed on February 10, 2021 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the disposable plastic cover comprises a plurality of adhesive tear-offs seen in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Lee (US 20150087868 A1).
Lee discloses an apparatus and method for synthesizing radioactive pharmaceuticals that has:
A compounder system (Paragraph [0022], the pharmaceutical synthesis apparatus is the compounder system), comprising: 
a cartridge (10, Figure 1, the cassette is the cartridge) having: 
a plurality of controllable fluid pathways (11, Figure 1) fluidly coupled to at least one diluent port (a-e, Figure 2), a waste port (See Annotated Figure 2 Below), and a receiving container port (See Annotated Figure 2 Below); and 
a backpack (20, Figure 1) attached to the cartridge (10, Figure 1), wherein the backpack comprises a waste container (180, Figure 1) coupled to the waste port (See Annotated Figure 2 Below).






(Annotated by Examiner)

    PNG
    media_image1.png
    922
    1230
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Burbank (US 20070038191 A1).
Regarding Claim 2:
Lee discloses:
Wherein the backpack (20, Figure 1) comprises an enclosure (See Annotated Figure 1) for the waste container (180, Figure 1). 
	Lee does not disclose:

	Burbank teaches a waste balancing system that has:
Wherein the waste container (160, Figure 2) comprises an expandable waste bag (Paragraphs [0020] and [0023]) and wherein the waste bag (160, Figure 2) is configured to expand into one or more portions of the enclosure (110, Figure 2, the container is the enclosure).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include wherein the waste container comprises an expandable waste bag and wherein the waste bag is configured to expand into one or more portions of the enclosure as taught by Burbank with the motivation to replace the waste once it is full. 
It also would have been obvious to a person having ordinary skill in the art that the waste container (160, Figure 1) of Burbank can expand to the portion of the enclosure (See Annotated Figure 1) of Lee. 









(Annotated by Examiner)

    PNG
    media_image2.png
    712
    974
    media_image2.png
    Greyscale


Regarding Claim 7:
Lee discloses:
	A waste container (180, Figure 1) and the backpack (20, Figure 1).
Lee does not disclose:
Wherein the waste container is removable from the backpack.
	Burbank teaches a waste balancing system that has:
Wherein the waste container (160, Figure 1) is removable from the container (100, Figure 1).

It also would have been obvious to a person having ordinary skill in the art that the waste container (180, Figure 1) in Lee can be removed as the container (160, Figure 1) of Burbank is removed.
		
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Burbank in further view of Demers (US 20150257974 A1).
	Lee discloses:
The backpack (20, Figure 1), the receiving container port (See Annotated Figure 2 Above) of the cartridge (10, Figure 1), and a receiving container (190, Figure 1).
	Lee and Burbank do not teach:
Wherein the backpack further comprises tubing configured to couple the receiving container port of the cartridge to a receiving container.
	Demers teaches a compounder apparatus that has:
Wherein the backpack (10) further comprises tubing configured to couple the receiving container port (See Annotated Figure 5 below) of the cartridge (14, Figure 5, the manifold is the cartridge) to a receiving container (24, Figure 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Lee and Burbank to include wherein the backpack further comprises tubing configured to couple the receiving container port of the cartridge to a 
Demers, Figure 5
(Annotated by Examiner)

    PNG
    media_image3.png
    806
    1069
    media_image3.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Burbank in further view of Lasonde (US 5697407 A). 
Lee discloses:
	A waste container and one or more cavities within the backpack. 
Lee does not disclose:

Burbank teaches:
Wherein the waste container (160, Figure 2) includes an expanded configuration (Paragraph [0063]) and conform to a shape (Figure 2, the waste container conforms to the shape of the container) of the container (110, Figure 2).
It would have been obvious to a person having ordiary skill in the art before the effective filing date of the claimed invention to modify Lee to include wherein the waste container includes an expanded configuration and conform to a shape of the container as taught by Burbank with the motivation to remove the bag after use. It also would have been obvious to a person having ordinary skill in the art that the waste container (180, Figure 1) of Lee could be a flexible bag that conforms to the cavity of the backpack (20, Figure 1) that the container sits within similar to how the container (160, Figure 2) of Burbank can conform. 
	Lee and Burbank do not teach:
Wherein the waste container includes one or more expandable portions that, in an expanded configuration, conform to a shape of one or more cavities within the backpack.
	Lasonde teaches a compounder system that has:
Wherein the container (28, Figure 1) includes one or more expandable portions (Column 5, Lines 55-64).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Burbank to include wherein the container includes one or more expandable portions as taught by Lasonde with the motivation to separate the fluid within the bag. It also would have been obvious to a person having ordinary .  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Burbank in further view of Lasonde and Becker (US 6319243 A).
Lee discloses:
	A waste container (180, Figure 1).
Lee and Burbank do not teach:
Wherein the one or more expandable portions are formed on a first side of the waste container and wherein the waste container comprises an inlet port on an opposing second side of the waste container.
Lasonde teaches:
	One or more expandable portions (Column 5, Lines 55-64). 
Lee, Burbank, and Lasonde do not teach:
Wherein the one or more expandable portions are formed on a first side of the waste container and wherein the waste container comprises an inlet port on an opposing second side of the waste container.
Becker teaches a container for storing and admixing medical solutions that has:
Wherein the one or more expandable portions (12, 14, and 16, Figure 1) are formed on a first side (See Annotated Figure 1 Below) of the container (10, Figure 1) and wherein the container (10, Figure 1) comprises an inlet port (Column 8, Lines 7-10) on an opposing second side of the container (10, Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Burbank, and Lasonde to include 
Becker, Figure 1
(Annotated by Examiner)

    PNG
    media_image4.png
    821
    1097
    media_image4.png
    Greyscale


Possible Allowable Subject Matter
Claims 4-6 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Johnson (US 20030145860 A1) teaches a fluid transportation that has a flexible waste container bag and a pump.
	Kramer (US 5062774 A) teaches a solution pumping system that has a cassette, a plurality of controllable fluid pathways, a diluent port, and a receiving container port. 
	DiGianfilippo (US 6199603 B1) teaches a compounding assembly that has pumps, diluent ports, a receiving container port, and a cartridge. 
Giesler (US 5746708 A) teaches a peristaltic pump tube holder that has cartridges, a waste container, and a plurality of controllable fluid pathways. 
Barnitz (US 20020177837 A1) teaches a pumping machine that has a waste container, a plurality of controllable fluid pathways and a cartridge.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A SHRIEVES/
Examiner, Art Unit 3753                                                                                                                                                                                                        

/Timothy P. Kelly/
Primary Examiner, Art Unit 3753